Citation Nr: 0403409	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-09 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected residuals of hepatitis B infection.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from April 1970 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim of 
entitlement to a compensable evaluation for service-connected 
hepatitis B infection residuals.

This appeal is remanded to the RO by way of the Appeals 
Mangement Center in Washington, DC.  VA will notify you if 
you are required to take further action.


REMAND

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001).

In this case, the RO has taken no steps to provide the 
appellant with assistance as required by VCAA with regard to 
his claim for an increased rating for residuals of hepatitis.  
The claims folder includes an April 2002 letter, which 
outlines requirements to substantiate claims for post-
traumatic stress disorder and irritable bowel, but the letter 
includes no references to the claim for an increased rating 
for hepatitis.

This claim must be remanded for the following actions:

1.  Ensure that all provisions of VCAA are 
properly applied in the development of the 
claim.  The notice and duty-to-assist 
provisions of VCAA must be carried out with 
specific application to the claim for an 
increased rating for hepatitis.

2.  After the claim is fully developed in 
accordance with VCAA, re-adjudicate the 
claim, taking into account the entire 
record.


In the event that the claim on appeal is not resolved to the 
satisfaction of the veteran, he and his representative should 
be furnished a supplemental statement of the case and given 
the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 




IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
- 4 -


